Citation Nr: 0431955	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  03-25 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
hypertension. 

2.  Entitlement to an evaluation in excess of 10 percent for 
status post head trauma.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a neck injury with scoliosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & his friend.


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1984 to April 
1988. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Boston, Massachusetts Regional Office (RO) of the Department 
of Veterans Affairs (VA), which continued 10 percent 
evaluations for each of the disabilities currently on appeal.  

In May 2004, the veteran and his friend testified before the 
undersigned Veterans Law Judge sitting at the RO in Boston.  
The hearing transcript is associated with the claims folder 
and has been reviewed.  

The issues of an evaluation in excess of 10 percent for 
status post head trauma and an evaluation in excess of 10 
percent for residuals of a neck injury are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  Resolving all doubt in the veteran's favor, the veteran's 
hypertension is manifested by a history of diastolic pressure 
predominantly 110 or more, but not 120 or more.  

3.  The veteran has not submitted evidence tending to show 
that his service-connected hypertension requires frequent 
hospitalization, is unusual, or causes marked interference 
with employment.


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for hypertension 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b), 4.7, 4.104, Diagnostic Code 7101 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to notify and to assist claimants for VA benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2004).  
The Board finds that VA has fully satisfied its duties of 
notice and assistance with respect to the increased rating 
claim for hypertension and that sufficient evidence is of 
record to decide that claim.  If there were any deficiency of 
notice or assistance, it would not be prejudicial to the 
veteran, given the favorable nature of the Board's decision 
with regard to this issue.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993).  No further assistance in developing 
the facts pertinent to the issue is required.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38C.F.R. § 4.3 (2004).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2004), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In a November 1988 rating decision, the RO granted, in 
pertinent part, service connection for hypertension and 
assigned a 10 percent evaluation, effective from April 1988.  
At that time, the veteran's diastolic pressure was 
predominantly 100. 

The veteran's service-connected hypertension is currently 
rated as 10 percent disabling, pursuant to Diagnostic Code 
7101.  38 C.F.R. § 4.104 (2004).  Diagnostic Code 7101 
provides that a 10 percent evaluation is warranted where the 
diastolic pressure is predominantly 100 or more, or systolic 
pressure is predominantly 160 or more, and a minimum of 10 
percent is also assigned when continuous medication is shown 
necessary for the control of hypertension and there is a 
history of diastolic blood pressure of predominantly 100 or 
more.  A 20 percent evaluation requires diastolic pressure of 
predominantly 110 or systolic pressure of predominantly 200 
or more.  Where there is a diastolic pressure of 
predominantly 120 or more, a 40 percent evaluation will be 
assigned.  A 60 percent evaluation requires diastolic 
pressure of predominantly 130 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2004).

VA treatment records show that the veteran currently takes 
medication to control his hypertension.  Upon review of the 
record, the medical evidence shows that in 1998, the veteran 
participated in a private blood pressure reduction program.  
Readings from this 8-week study ranged from 132/81 to 141/89.  
From June 2001 to October 2001, the veteran's blood pressure 
readings of record were 164/90, 158/84, 145/99, 178/100, and 
154/90.  According to May 2003 private treatment records from 
Dr. Adams, the veteran's blood pressure readings were 158/110 
and 164/110.  In May 2004, the veteran's blood pressure 
readings were 180/105 and 152/100.  In the same month, the 
veteran testified that his physician discussed prescribing a 
second anti-hypertensive medication should his blood pressure 
remain high.  As evidenced by the rise in the veteran's blood 
pressure readings in 2003, and resolving all doubt in the 
veteran's favor, the Board finds that the veteran's 
hypertension nearly approximates the criteria of diastolic 
pressure predominantly 110 or more, but not 120 or more.  
Accordingly, a 20 percent evaluation is granted.  

Finally, to accord justice in exceptional cases where 
evaluations provided by the Ratings Schedule are found to be 
inadequate, an extraschedular evaluation may be assigned 
which is commensurate with the veteran's average earning 
capacity impairment due to the service-connected disorder.  
38 C.F.R. § 3.321(b).  In this case, the Board finds that the 
regular schedular standards applied in this case adequately 
describe and provide for the veteran's service-connected 
hypertension.  There is no objective evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to the disability that would take the veteran's case 
outside the norm so as to warrant an extraschedular rating. 

ORDER

A 20 percent evaluation is granted for hypertension, subject 
to the laws and regulations governing the award of VA 
monetary benefits.  


REMAND

During the veteran's personal hearing, he stated that his 
service-connected status post head trauma and residuals of a 
neck injury with scoliosis are more disabling than 
contemplated by their respective 10 percent evaluations.

With regard to the veteran's service-connected head 
disability, the Board notes that the veteran is currently in 
receipt of the maximum evaluation available for subjective 
symptoms secondary to head trauma under Diagnostic Codes 
9304-8045.  Ratings in excess of 10 percent under Diagnostic 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  See 38 
C.F.R. § 4.124a, Diagnostic Code 8045 (2004).  The veteran 
testified that he suffers from memory loss and depressed 
mood, and has experienced a decrease in work efficiency, all 
of which he attributes to his service-connected head 
disability.  The representative requested a VA examination to 
determine whether a diagnosis of multi-infarct dementia 
associated with brain trauma is appropriate.  

In August 2001, x-rays of the cervical spine were conducted 
which showed moderate, lower cervical osteoarthritis.  The 
veteran currently complains of constant neck pain 
particularly during cold and/or rainy weather.  Effective in 
September 2003, the rating criteria for the evaluation of 
disabilities involving the spine were amended.  These new 
regulations were published in the Federal Register on August 
27, 2003 (68 Fed. Reg. 51454-51458).  The veteran has not 
been provided with the substance of the new criteria, and the 
RO has not yet adjudicated the veteran's claim for an 
increased rating utilizing the new criteria.  

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. 
§ 5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  

Accordingly, this case is REMANDED to the RO via the AMC for 
the following action:
1.  The veteran should be afforded VA 
neurologic and orthopedic examinations.  
The examiner should review the claims 
folder prior to the examination.  All 
indicated tests and studies should be 
performed, and all pertinent findings 
should be reported in detail.  With 
regard to the service-connected status 
post-head trauma, the examiner is 
requested to indicate whether a diagnosis 
of multi-infarct dementia associated with 
brain trauma is appropriate.  

With regard to the service-connected 
residuals of a neck injury, the examiner 
is requested to: a) identify all 
orthopedic pathology associated with the 
veteran's service-connected cervical 
spine disability; b) conduct range of 
motion studies of the cervical spine 
(forward flexion, extension, lateral 
flexion, and left and right rotation; and 
c) comment on the degree of functional 
loss due to pain, weakened movement, 
excess fatigability, incoordination, and 
exacerbating episodes, preferably in 
terms of additional limitation of motion.  
The claims folder, a copy of this REMAND, 
and a copy of the aforementioned revised 
general rating formula for diseases and 
injuries of the spine must be made 
available to and reviewed by the examiner 
prior to the examinations.  All findings, 
and the reasons and bases therefore, 
should be set forth in sufficient detail.

2.  Following the above, the RO should 
then adjudicate the issue of entitlement 
to an evaluation in excess of 10 percent 
for residuals of a neck injury, with 
consideration of the old and new criteria 
governing spine disabilities, and the 
issue of an evaluation in excess of 10 
percent for status post head trauma.  If 
the claims remain denied, a supplemental 
statement of the case should be issued 
and the veteran and his representative 
should be provided with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2004).  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



